Per Curiam.

Relator seeks by this mandamus action to bompel respondent, Clerk of the Canton Municipal *23Court, to sell relator a certified copy of the original affidavit of complaint filed against him. The pleadings disclose that the clerk has not refused to furnish the copy requested, but that he does not have the document in his possession, Therefore, respondent’s motion to dismiss relator’s petition is sustained.

Petition disijiissed.

O’Neill, C. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.